Exhibit 99.2 WM-1 Washington Mutual, Inc. Selected Financial Information (dollars in millions, except per share data) (unaudited) Quarter Ended Nine Months Ended Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, Sept. 30, Sept. 30, 2007 2007 2007 2006 2006 2007 2006 PROFITABILITY Net income $ 210 $ 830 $ 784 $ 1,058 $ 748 $ 1,825 $ 2,501 Net interest income 2,014 2,034 2,081 1,998 1,947 6,131 6,123 Noninterest income 1,379 1,758 1,541 1,592 1,570 4,678 4,786 Noninterest expense 2,153 2,138 2,105 2,257 2,184 6,396 6,551 Diluted earnings per common share: Income from continuing operations $ 0.23 $ 0.92 $ 0.86 $ 0.66 $ 0.76 $ 2.02 $ 2.51 Income from discontinued operations - - - 0.44 0.01 - 0.03 Net income 0.23 0.92 0.86 1.10 0.77 2.02 2.54 Diluted weighted average number of common shares outstanding (in thousands) 876,002 893,090 899,706 955,817 967,376 889,534 981,997 Net interest margin 2.86 % 2.90 % 2.79 % 2.58 % 2.53 % 2.85 % 2.64 % Dividends declared per common share $ 0.56 $ 0.55 $ 0.54 $ 0.53 $ 0.52 $ 1.65 $ 1.53 Book value per common share (period end)(1) 27.21 27.27 27.30 28.21 27.65 27.21 27.65 Return on average assets 0.26 % 1.05 % 0.95 % 1.20 % 0.86 % 0.75 % 0.96 % Return on average common equity 3.45 13.74 12.99 16.03 11.47 10.10 12.68 Efficiency ratio(2)(3) 63.42 56.38 58.13 62.87 62.09 59.18 60.05 ASSET QUALITY Nonperforming assets(4) to total assets 1.65 % 1.29 % 1.02 % 0.80 % 0.69 % 1.65 % 0.69 % Allowance as a percentage of loans held in portfolio 0.80 0.73 0.71 0.72 0.64 0.80 0.64 CREDIT PERFORMANCE Provision for loan and lease losses $ 967 $ 372 $ 234 $ 344 $ 166 $ 1,574 $ 472 Net charge-offs 421 271 183 136 154 876 375 CAPITAL ADEQUACY Capital Ratios for WMI: Tangible equity to total tangible assets(5) 5.61 % 6.07 % 5.78 % 6.04 % 5.86 % 5.61 % 5.86 % Total risk-based capital to total risk-weighted assets(6) 10.53 11.04 11.17 11.77 11.10 10.53 11.10 Tier 1 capital to average total assets(6) 5.86 6.09 5.87 6.35 6.28 5.86 6.28 Capital Ratios for WMB (well-capitalized minimum)(7): Tier 1 capital to adjusted total assets (5.00%) 6.40 7.02 6.70 6.79 6.47 6.40 6.47 Adjusted tier 1 capital to total risk-weighted assets (6.00%) 7.47 8.14 7.88 8.28 8.12 7.47 8.12 Total risk-based capital to total risk-weighted assets (10.00%) 11.07 12.17 11.94 12.16 11.30 11.07 11.30 SUPPLEMENTAL DATA Average balance sheet: Total loans held in portfolio $ 227,348 $ 216,004 $ 222,617 $ 239,265 $ 242,165 $ 222,007 $ 239,037 Total interest-earning assets(2) 283,263 279,836 295,700 314,784 312,827 286,221 311,300 Total assets 320,475 316,004 331,905 353,056 349,542 322,753 347,310 Total deposits 198,649 206,765 210,764 214,801 208,912 205,348 200,131 Total stockholders' equity 23,994 24,436 24,407 26,700 26,147 24,278 26,308 Period-end balance sheet: Total loans held in portfolio, net 235,243 213,434 215,481 223,330 240,215 235,243 240,215 Total assets 330,110 312,219 319,985 346,288 348,877 330,110 348,877 Total deposits 194,280 201,380 210,209 213,956 210,882 194,280 210,882 Total stockholders' equity 23,965 24,210 24,578 26,969 26,458 23,965 26,458 Common shares outstanding at the end of period (in thousands)(8) 868,802 875,722 888,111 944,479 945,098 868,802 945,098 Employees at end of period 49,748 49,989 49,693 49,824 51,056 49,748 51,056 (1) Excludes six million shares held in escrow. (2) Based on continuing operations. (3) The efficiency ratio is defined as noninterest expense divided by total revenue (net interest income and noninterest income). (4) Excludes nonaccrual loans held for sale. (5) Excludes unrealized net gain/loss on available-for-sale securities and derivatives, goodwill and intangible assets (except MSR) and the impact from the adoption and application of FASB Statement No. 158, Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans.Minority interests of $2.94 billion for September 30, 2007 and June 30, 2007, $2.45 billion for March 31, 2007 and December 31, 2006 and $1.96 billion for September 30, 2006 are included in the numerator. (6) The capital ratios are estimated as if Washington Mutual, Inc. were a bank holding company subject to Federal Reserve Board capital requirements. (7) Capital ratios for Washington Mutual Bank ("WMB") at September 30, 2007 are preliminary. (8) Includes six million shares held in escrow. WM-2 Washington Mutual, Inc. Consolidated Statements of Income (dollars in millions, except per share data) (unaudited) Quarter Ended Sept. 30 June 30, Mar. 31, Dec. 31, Sept. 30, 2007 2007 2007 2006 2006 Interest Income Loans held for sale $ 248 $ 421 $ 562 $ 515 $ 435 Loans held in portfolio 3,992 3,786 3,900 4,053 4,012 Available-for-sale securities 392 351 332 392 379 Trading assets 108 108 113 102 140 Other interest and dividend income 116 82 101 148 139 Total interest income 4,856 4,748 5,008 5,210 5,105 Interest Expense Deposits 1,650 1,723 1,772 1,843 1,739 Borrowings 1,192 991 1,155 1,369 1,419 Total interest expense 2,842 2,714 2,927 3,212 3,158 Net interest income 2,014 2,034 2,081 1,998 1,947 Provision for loan and lease losses 967 372 234 344 166 Net interest income after provision for loan and lease losses 1,047 1,662 1,847 1,654 1,781 Noninterest Income Revenue from sales and servicing of home mortgage loans 161 300 125 164 118 Revenue from sales and servicing of consumer loans 418 403 443 372 355 Depositor and other retail banking fees 740 720 665 692 655 Credit card fees 209 183 172 182 165 Securities fees and commissions 67 70 60 54 52 Insurance income 29 29 29 30 31 Gain (loss) on trading assets (153 ) (145 ) (108 ) (81 ) 68 Gain (loss) from sales of other available-for-sale securities (99 ) 7 35 (1 ) (1 ) Other income 7 191 120 180 127 Total noninterest income 1,379 1,758 1,541 1,592 1,570 Noninterest Expense Compensation and benefits 910 977 1,002 945 939 Occupancy and equipment 371 354 376 476 408 Telecommunications and outsourced information services 135 132 129 133 142 Depositor and other retail banking losses 71 58 61 64 57 Advertising and promotion 125 113 98 107 124 Professional fees 52 55 38 89 57 Other expense 489 449 401 443 457 Total noninterest expense 2,153 2,138 2,105 2,257 2,184 Minority interest expense 53 42 43 34 34 Income from continuing operations before income taxes 220 1,240 1,240 955 1,133 Income taxes 10 410 456 315 394 Income from continuing operations 210 830 784 640 739 Discontinued Operations(1) Income from discontinued operations before income taxes - - - 2 14 Gain on disposition of discontinued operations - - - 667 - Income taxes - - - 251 5 Income from discontinued operations - - - 418 9 Net Income $ 210 $ 830 $ 784 $ 1,058 $ 748 Net Income Available to Common Stockholders $ 202 $ 822 $ 777 $ 1,050 $ 748 Basic Earnings Per Common Share: Income from continuing operations $ 0.24 $ 0.95 $ 0.89 $ 0.68 $ 0.78 Income from discontinued operations - - - 0.45 0.01 Net Income 0.24 0.95 0.89 1.13 0.79 Diluted Earnings Per Common Share: Income from continuing operations $ 0.23 $ 0.92 $ 0.86 $ 0.66 $ 0.76 Income from discontinued operations - - - 0.44 0.01 Net Income 0.23 0.92 0.86 1.10 0.77 Dividends declared per common share 0.56 0.55 0.54 0.53 0.52 Basic weighted average number of common shares outstanding (in thousands) 857,005 868,968 874,816 931,484 941,898 Diluted weighted average number of common shares outstanding (in thousands) 876,002 893,090 899,706 955,817 967,376 (1) Represents WM Advisors, Inc., the Company's retail mutual fund management business, which was sold in the fourth quarter of 2006. WM-3 Washington Mutual, Inc. Consolidated Statements of Income (dollars in millions, except per share data) (unaudited) Nine Months Ended Sept. 30, Sept. 30, 2007 2006 Interest Income Loans held for sale $ 1,232 $ 1,292 Loans held in portfolio 11,678 11,480 Available-for-sale securities 1,075 1,068 Trading assets 329 503 Other interest and dividend income 299 354 Total interest income 14,613 14,697 Interest Expense Deposits 5,145 4,420 Borrowings 3,337 4,154 Total interest expense 8,482 8,574 Net interest income 6,131 6,123 Provision for loan and lease losses 1,574 472 Net interest income after provision for loan and lease losses 4,557 5,651 Noninterest Income Revenue from sales and servicing of home mortgage loans 586 603 Revenue from sales and servicing of consumer loans 1,264 1,155 Depositor and other retail banking fees 2,125 1,875 Credit card fees 564 456 Securities fees and commissions 197 161 Insurance income 87 97 Loss on trading assets (406 ) (74 ) Loss from sales of other available-for-sale securities (58 ) (8 ) Other income 319 521 Total noninterest income 4,678 4,786 Noninterest Expense Compensation and benefits 2,889 2,992 Occupancy and equipment 1,102 1,235 Telecommunications and outsourced information services 396 421 Depositor and other retail banking losses 190 165 Advertising and promotion 337 335 Professional fees 145 138 Other expense 1,337 1,265 Total noninterest expense 6,396 6,551 Minority interest expense 138 71 Income from continuing operations before income taxes 2,701 3,815 Income taxes 876 1,341 Income from continuing operations 1,825 2,474 Discontinued Operations(1) Income from discontinued operations before income taxes - 42 Income taxes - 15 Income from discontinued operations - 27 Net Income $ 1,825 $ 2,501 Net Income Available to Common Stockholders $ 1,802 $ 2,501 Basic Earnings Per Common Share: Income from continuing operations $ 2.08 $ 2.59 Income from discontinued operations - 0.03 Net Income 2.08 2.62 Diluted Earnings Per Common Share: Income from continuing operations $ 2.02 $ 2.51 Income from discontinued operations - 0.03 Net Income 2.02 2.54 Dividends declared per common share 1.65 1.53 Basic weighted average number of common shares outstanding (in thousands) 866,864 954,062 Diluted weighted average number of common shares outstanding (in thousands) 889,534 981,997 (1) Represents WM Advisors, Inc., the Company's retail mutual fund management business, which was sold in the fourth quarter of 2006. WM-4 Washington Mutual, Inc. Consolidated Statements of Financial Condition (dollars in millions) (unaudited) Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, 2007 2007 2007 2006 2006 Assets Cash and cash equivalents $ 11,370 $ 4,167 $ 4,047 $ 6,948 $ 6,649 Federal funds sold and securities purchased under agreements to resell 4,042 3,267 8,279 3,743 5,102 Trading assets 3,797 5,534 5,290 4,434 5,391 Available-for-sale securities, total amortized cost of $28,725, $28,934, $22,921, $25,073 and $29,136: Mortgage-backed securities 20,562 20,393 16,543 18,601 22,847 Investment securities 7,844 7,947 6,296 6,377 6,170 Total available-for-sale securities 28,406 28,340 22,839 24,978 29,017 Loans held for sale 7,586 19,327 26,874 44,970 23,720 Loans held in portfolio 237,132 214,994 217,021 224,960 241,765 Allowance for loan and lease losses (1,889 ) (1,560 ) (1,540 ) (1,630 ) (1,550 ) Loans held in portfolio, net 235,243 213,434 215,481 223,330 240,215 Investment in Federal Home Loan Banks 2,808 1,596 2,230 2,705 3,013 Mortgage servicing rights 6,794 7,231 6,507 6,193 6,288 Goodwill 9,062 9,056 9,052 9,050 8,368 Other assets 21,002 20,267 19,386 19,937 21,114 Total assets $ 330,110 $ 312,219 $ 319,985 $ 346,288 $ 348,877 Liabilities Deposits: Noninterest-bearing deposits $ 31,341 $ 33,557 $ 34,367 $ 33,386 $ 34,667 Interest-bearing deposits 162,939 167,823 175,842 180,570 176,215 Total deposits 194,280 201,380 210,209 213,956 210,882 Federal funds purchased and commercial paper 2,482 3,390 563 4,778 5,282 Securities sold under agreements to repurchase 4,732 9,357 8,323 11,953 13,665 Advances from Federal Home Loan Banks 52,530 21,412 24,735 44,297 47,247 Other borrowings 40,887 40,313 39,430 32,852 33,883 Other liabilities 8,289 9,212 9,694 9,035 9,501 Minority interests 2,945 2,945 2,453 2,448 1,959 Total liabilities 306,145 288,009 295,407 319,319 322,419 Stockholders' equity Preferred stock 492 492 492 492 492 Capital surplus - common stock 2,575 2,715 3,121 5,825 5,761 Accumulated other comprehensive loss (390 ) (568 ) (268 ) (287 ) (180 ) Retained earnings 21,288 21,571 21,233 20,939 20,385 Total stockholders' equity 23,965 24,210 24,578 26,969 26,458 Total liabilities and stockholders' equity $ 330,110 $ 312,219 $ 319,985 $ 346,288 $ 348,877 WM-5 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, 2007 2007 2007 2006 2006 Stockholders' Equity Rollforward Balance, beginning of period $ 24,210 $ 24,578 $ 26,969 $ 26,458 $ 26,131 Net income 210 830 784 1,058 748 Cumulative effect from the adoption of new accounting pronouncements - - (6 )(1) (157 )(2) - Other comprehensive income (loss), net of income taxes 177 (300 ) 19 50 419 Cash dividends declared on common stock (485 ) (484 ) (476 ) (496 ) (497 ) Cash dividends declared on preferred stock (8 ) (8 ) (7 ) (8 ) - Common stock repurchased and retired(3) (199 ) (500 ) (2,797 ) - (930 ) Common stock issued 60 94 92 64 95 Preferred stock issued - 492 Balance, end of period $ 23,965 $ 24,210 $ 24,578 $ 26,969 $ 26,458 (1) As of January 1, 2007, the Company adopted FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes. (2) On December 31, 2006, the Company adopted Statement of Financial Accounting Standards ("Statement") No. 158, Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans.Statement No. 158 requires an entity to recognize the overfunded or underfunded status of its defined benefit postretirement plans as an asset or liability in its statement of financial condition and to recognize changes, through comprehensive income, in that funded status in the year in which the changes occur.The cumulative effects, net of income taxes, resulted in a $274 million decrease to December 31, 2006 other assets and a $117 million decrease to December 31, 2006 other liabilities. (3) The Company repurchased 7.2 million, 13.5 million,61.4 million, 1.7 million and 18.8 million shares of its common stock in the three months ended September 30, 2007, June 30, 2007, March 31, 2007, December 31, 2006 and September 30, 2006.At September 30, 2007, the total remaining common stock repurchase authority was 47.5 million shares. WM-6 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Nine Months Ended Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, Sept. 30, Sept. 30, 2007 2007 2007 2006 2006 2007 2006 RETAIL BANKING GROUP Condensed income statement: Net interest income $ 1,302 $ 1,283 $ 1,275 $ 1,239 $ 1,260 $ 3,861 $ 3,929 Provision for loan and lease losses 318 91 62 47 53 471 120 Noninterest income 833 819 751 774 738 2,404 2,140 Inter-segment revenue 14 21 22 17 17 57 47 Noninterest expense 1,155 1,137 1,074 1,100 1,079 3,367 3,268 Income from continuing operations before income taxes 676 895 912 883 883 2,484 2,728 Income taxes 223 336 342 337 337 901 1,043 Income from continuing operations 453 559 570 546 546 1,583 1,685 Income from discontinued operations - - - 12 9 - 27 Net income $ 453 $ 559 $ 570 $ 558 $ 555 $ 1,583 $ 1,712 Performance and other data: Efficiency ratio 53.75 % 53.56 % 52.43 % 54.22 % 53.55 % 53.26 % 53.44 % Average loans $ 147,357 $ 149,716 $ 155,206 $ 172,013 $ 180,829 $ 150,731 $ 179,216 Average assets 157,196 159,518 165,047 182,240 191,288 160,559 189,587 Average deposits: Checking deposits: Noninterest bearing 22,860 23,107 22,331 21,873 21,440 22,768 21,072 Interest bearing 28,406 30,282 31,739 33,010 34,792 30,130 37,531 Total checking deposits 51,266 53,389 54,070 54,883 56,232 52,898 58,603 Savings and money market deposits 43,524 43,814 43,103 41,442 38,317 43,482 37,967 Time deposits 50,131 48,049 46,857 47,188 45,405 48,358 42,706 Average deposits 144,921 145,252 144,030 143,513 139,954 144,738 139,276 Loan volume 6,469 5,753 5,079 5,331 4,965 17,301 16,274 Employees at end of period 28,263 28,131 27,837 27,629 27,998 28,263 27,998 CARD SERVICES GROUP Managed basis(1) Condensed income statement: Net interest income $ 689 $ 660 $ 653 $ 664 $ 633 $ 2,004 $ 1,866 Provision for loan and lease losses 611 523 388 555 345 1,523 1,092 Noninterest income 399 393 474 451 343 1,267 1,076 Inter-segment expense 5 5 4 2 2 14 4 Noninterest expense 320 300 325 316 294 946 884 Income before income taxes 152 225 410 242 335 788 962 Income taxes 50 84 154 92 128 288 368 Net income $ 102 $ 141 $ 256 $ 150 $ 207 $ 500 $ 594 Performance and other data: Efficiency ratio 29.56 % 28.68 % 28.96 % 28.40 % 30.16 % 29.06 % 30.08 % Average loans $ 25,718 $ 24,234 $ 23,604 $ 22,875 $ 21,706 $ 24,527 $ 20,762 Average assets 28,206 26,762 26,039 25,472 24,236 27,010 23,354 Employees at end of period 2,878 2,827 2,579 2,611 2,667 2,878 2,667 Securitization adjustments Condensed income statement: Net interest income $ (456 ) $ (459 ) $ (414 ) $ (437 ) $ (411 ) $ (1,330 ) $ (1,249 ) Provision for loan and lease losses (288 ) (294 ) (282 ) (280 ) (220 ) (865 ) (662 ) Noninterest income 168 165 132 157 191 465 587 Performance and other data: Average loans (14,488 ) (13,888 ) (12,507 ) (12,811 ) (12,169 ) (13,635 ) (11,947 ) Average assets (12,841 ) (12,287 ) (10,961 ) (11,035 ) (10,330 ) (12,036 ) (10,101 ) Adjusted basis Condensed income statement: Net interest income $ 233 $ 201 $ 239 $ 227 $ 222 $ 674 $ 617 Provision for loan and lease losses 323 229 106 275 125 658 430 Noninterest income 567 558 606 608 534 1,732 1,663 Inter-segment expense 5 5 4 2 2 14 4 Noninterest expense 320 300 325 316 294 946 884 Income before income taxes 152 225 410 242 335 788 962 Income taxes 50 84 154 92 128 288 368 Net income $ 102 $ 141 $ 256 $ 150 $ 207 $ 500 $ 594 Performance and other data: Average loans $ 11,230 $ 10,346 $ 11,097 $ 10,064 $ 9,537 $ 10,892 $ 8,815 Average assets 15,365 14,475 15,078 14,437 13,906 14,974 13,253 (This table is continued on "WM-7.") (1) The managed basis presentation treats securitized and sold credit card receivables as if they were still on the balance sheet. The Company uses this basis in assessing the overall performance of this operating segment. The managed basis presentation of the Card Services Group is derived by adjusting the GAAP financial information to add back securitized loan balances and the related interest, fee income and provision for credit losses.Such adjustments are eliminated as securitization adjustments when reporting GAAP results. WM-7 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Nine Months Ended (This table is continued from "WM-6.") Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, Sept. 30, Sept. 30, 2007 2007 2007 2006 2006 2007 2006 COMMERCIAL GROUP Condensed income statement: Net interest income $ 193 $ 195 $ 200 $ 189 $ 159 $ 588 $ 488 Provision for loan and lease losses 12 2 (10 ) (69 ) (2 ) 5 (12 ) Noninterest income (34 ) 62 14 40 25 41 54 Noninterest expense 67 74 74 72 60 214 184 Income before income taxes 80 181 150 226 126 410 370 Income taxes 26 68 56 86 48 150 141 Net income $ 54 $ 113 $ 94 $ 140 $ 78 $ 260 $ 229 Performance and other data: Efficiency ratio 41.88 % 28.77 % 34.52 % 31.49 % 32.21 % 34.03 % 33.92 % Average loans $ 38,333 $ 38,789 $ 38,641 $ 37,552 $ 32,414 $ 38,586 $ 31,774 Average assets 40,661 41,181 41,001 40,216 34,560 40,946 33,997 Average deposits 7,851 6,160 3,762 3,609 2,323 5,939 2,274 Loan volume 4,054 4,348 3,671 4,019 3,104 12,073 8,835 Employees at end of period 1,421 1,404 1,351 1,409 1,242 1,421 1,242 HOME LOANS GROUP Condensed income statement: Net interest income $ 183 $ 215 $ 245 $ 273 $ 276 $ 644 $ 904 Provision for loan and lease losses 323 101 49 47 84 474 141 Noninterest income 184 391 162 126 314 736 1,176 Inter-segment expense 9 16 18 15 15 43 43 Noninterest expense 554 548 521 534 528 1,622 1,765 Income (loss) before income taxes (519 ) (59 ) (181 ) (197 ) (37 ) (759 ) 131 Income taxes (benefit) (171 ) (22 ) (68 ) (75 ) (14 ) (261 ) 50 Net income (loss) $ (348 ) $ (37 ) $ (113 ) $ (122 ) $ (23 ) $ (498 ) $ 81 Performance and other data: Efficiency ratio 154.63 % 92.82 % 133.90 % 138.93 % 92.00 % 121.30 % 86.65 % Average loans $ 43,737 $ 43,312 $ 53,254 $ 51,048 $ 45,407 $ 46,733 $ 46,419 Average assets 61,068 60,314 71,367 71,503 70,563 64,212 73,199 Average deposits 13,745 17,506 16,767 19,788 20,659 15,995 19,120 Loan volume 26,434 35,857 34,022 37,532 41,241 96,312 134,037 Employees at end of period 12,167 12,666 12,952 12,941 13,857 12,167 13,857 CORPORATE SUPPORT/TREASURY AND OTHER Condensed income statement: Net interest income (expense) $ (35 ) $ 2 $ (15 ) $ (64 ) $ (107 ) $ (49 ) $ (210 ) Provision for loan and lease losses (9 ) (51 ) 27 44 (94 ) (34 ) (207 ) Noninterest income (108 ) 43 81 142 75 16 137 Noninterest expense 57 79 111 235 223 247 450 Minority interest expense 53 42 43 34 34 138 71 Loss from continuing operations before income taxes (244 ) (25 ) (115 ) (235 ) (195 ) (384 ) (387 ) Income taxes (benefit) (58 ) (40 ) (71 ) (103 ) (90 ) (170 ) (197 ) Loss from continuing operations (186 ) 15 (44 ) (132 ) (105 ) (214 ) (190 ) Income from discontinued operations - - - 406 - - - Net income (loss) $ (186 ) $ 15 $ (44 ) $ 274 $ (105 ) $ (214 ) $ (190 ) Performance and other data: Average loans $ 1,420 $ 1,367 $ 1,345 $ 1,310 $ 1,245 $ 1,377 $ 1,063 Average assets 47,570 41,817 40,891 46,233 40,825 43,450 38,865 Average deposits 32,132 37,847 46,205 47,891 45,976 38,676 39,461 Loan volume 113 72 107 144 58 292 163 Employees at end of period 5,019 4,961 4,974 5,234 5,292 5,019 5,292 (This table is continued on "WM-8.") WM-8 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Nine Months Ended (This table is continued from "WM-7.") Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, Sept. 30, Sept. 30, 2007 2007 2007 2006 2006 2007 2006 RECONCILING ADJUSTMENTS Condensed income statement: Net interest income(1) $ 138 $ 138 $ 137 $ 134 $ 137 $ 413 $ 395 Noninterest income (expense)(2) (63 ) (115 ) (73 ) (98 ) (116 ) (251 ) (384 ) Income before income taxes 75 23 64 36 21 162 11 Income taxes (benefit)(3) (60 ) (16 ) 43 (22 ) (15 ) (32 ) (64 ) Net income $ 135 $ 39 $ 21 $ 58 $ 36 $ 194 $ 75 Performance and other data: Average loans(4) $ (1,385 ) $ (1,301 ) $ (1,479 ) $ (1,573 ) $ (1,600 ) $ (1,388 ) $ (1,591 ) Average assets(4) (1,385 ) (1,301 ) (1,479 ) (1,573 ) (1,600 ) (1,388 ) (1,591 ) TOTAL CONSOLIDATED Condensed income statement: Net interest income $ 2,014 $ 2,034 $ 2,081 $ 1,998 $ 1,947 $ 6,131 $ 6,123 Provision for loan and lease losses 967 372 234 344 166 1,574 472 Noninterest income 1,379 1,758 1,541 1,592 1,570 4,678 4,786 Noninterest expense 2,153 2,138 2,105 2,257 2,184 6,396 6,551 Minority interest expense 53 42 43 34 34 138 71 Income from continuing operations before income taxes 220 1,240 1,240 955 1,133 2,701 3,815 Income taxes 10 410 456 315 394 876 1,341 Income from continuing operations 210 830 784 640 739 1,825 2,474 Income from discontinued operations - - - 418 9 - 27 Net income $ 210 $ 830 $ 784 $ 1,058 $ 748 $ 1,825 $ 2,501 Performance and other data: Efficiency ratio 63.42 % 56.38 % 58.13 % 62.87 % 62.09 % 59.18 % 60.05 % Average loans $ 240,692 $ 242,229 $ 258,064 $ 270,414 $ 267,832 $ 246,931 $ 265,696 Average assets 320,475 316,004 331,905 353,056 349,542 322,753 347,310 Average deposits 198,649 206,765 210,764 214,801 208,912 205,348 200,131 Loan volume 37,070 46,030 42,879 47,026 49,368 125,978 159,309 Employees at end of period 49,748 49,989 49,693 49,824 51,056 49,748 51,056 (1) Represents the difference between mortgage loan premium amortization recorded by the Retail Banking Group and the amount recognized in the Company's Consolidated Statements of Income.For management reporting purposes, certain mortgage loans that are held in portfolio by the Retail Banking Group are treated as if they are purchased from the Home Loans Group.Since the cost basis of these loans includes an assumed profit factor paid to the Home Loans Group, the amortization of loan premiums recorded by the Retail Banking Group reflects this assumed profit factor and must therefore be eliminated as a reconciling adjustment. (2) Represents the difference between gain from mortgage loans recorded by the Home Loans Group and gain from mortgage loans recognized in the Company's Consolidated Statements of Income. (3) Represents the tax effect of reconciling adjustments. (4) Represents the inter-segment offset for inter-segment loan premiums that the Retail Banking Group recognized upon transfer of portfolio loans from the Home Loans Group. WM-9 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Sept. 30, 2007 June 30, 2007 Sept. 30, 2006 Interest Interest Interest Income/ Income/ Income/ Balance Rate Expense Balance Rate Expense Balance Rate Expense Average Balances and Weighted Average Interest Rates Assets Interest-earning assets(1): Federal funds sold and securities purchased under agreements to resell $ 4,349 5.43 % $ 60 $ 3,964 5.39 % $ 53 $ 5,085 5.38 % $ 70 Trading assets 4,509 9.54 108 4,995 8.67 108 6,264 8.92 140 Available-for-sale securities(2) 28,536 5.49 392 26,559 5.28 351 28,398 5.33 379 Loans held for sale 13,344 7.41 248 26,225 6.43 421 25,667 6.75 435 Loans held in portfolio: Loans secured by real estate: Home loans(3)(4) 97,398 6.48 1,579 90,818 6.44 1,462 123,355 5.94 1,830 Home equity loans and lines of credit(4) 57,469 7.56 1,094 54,431 7.59 1,031 52,646 7.53 998 Subprime mortgage channel(5) 20,405 6.63 338 20,152 6.80 343 20,207 6.26 316 Home construction(6) 2,056 6.90 35 2,043 6.72 34 2,059 6.41 33 Multi-family 30,058 6.63 498 29,419 6.63 488 27,100 6.42 435 Other real estate 7,418 6.99 131 6,843 7.03 120 5,696 6.76 98 Total loans secured by real estate 214,804 6.83 3,675 203,706 6.83 3,478 231,063 6.41 3,710 Consumer: Credit card 10,332 10.28 268 10,101 10.44 263 9,058 11.39 260 Other 233 14.83 8 254 12.44 8 284 12.57 9 Commercial 1,979 8.25 41 1,943 7.73 37 1,760 7.33 33 Total loans held in portfolio 227,348 7.01 3,992 216,004 7.02 3,786 242,165 6.61 4,012 Other 5,177 4.33 56 2,089 5.47 29 5,248 5.21 69 Total interest-earning assets 283,263 6.84 4,856 279,836 6.79 4,748 312,827 6.51 5,105 Noninterest-earning assets: Mortgage servicing rights 6,901 6,782 7,201 Goodwill 9,056 9,054 8,339 Other assets 21,255 20,332 21,175 Total assets $ 320,475 $ 316,004 $ 349,542 Liabilities Interest-bearing liabilities: Deposits: Interest-bearing checking deposits $ 28,492 2.36 169 $ 30,373 2.51 190 $ 34,866 2.90 255 Savings and money market deposits 57,377 3.32 480 58,969 3.33 490 49,144 3.19 396 Time deposits 80,719 4.92 1,001 84,330 4.96 1,043 90,001 4.76 1,088 Total interest-bearing deposits 166,588 3.93 1,650 173,672 3.98 1,723 174,011 3.95 1,739 Federal funds purchased and commercial paper 2,991 5.40 41 2,169 5.36 29 7,382 5.31 99 Securities sold under agreements to repurchase 8,617 5.34 116 8,416 5.35 112 15,676 5.39 216 Advances from Federal Home Loan Banks 34,128 5.39 464 22,063 5.36 295 52,886 5.28 711 Other 40,567 5.60 571 39,886 5.57 555 27,815 5.59 393 Total interest-bearing liabilities 252,891 4.46 2,842 246,206 4.42 2,714 277,770 4.48 3,158 Noninterest-bearing sources: Noninterest-bearing deposits 32,061 33,093 34,901 Other liabilities 8,584 9,610 8,765 Minority interests 2,945 2,659 1,959 Stockholders' equity 23,994 24,436 26,147 Total liabilities and stockholders' equity $ 320,475 $ 316,004 $ 349,542 Net interest spread and net interest income 2.38 $ 2,014 2.37 $ 2,034 2.03 $ 1,947 Impact of noninterest-bearing sources 0.48 0.53 0.50 Net interest margin 2.86 2.90 2.53 (1) Nonaccrual assets and related income, if any, are included in their respective categories. (2) The average balance and yield are based on average amortized cost balances. (3) Capitalized interest recognized in earnings that resulted from negative amortization within the Option ARM portfolio totaled $345 million, $344 million and $296 million for the three months ended September 30, 2007, June 30, 2007 and September 30, 2006. (4) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (5) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio. (6) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. WM-10 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Nine Months Ended Sept. 30, 2007 Sept. 30, 2006 Interest Interest Income/ Income/ Balance Rate Expense Balance Rate Expense Average Balances and Weighted Average Interest Rates Assets Interest-earning assets(1): Federal funds sold and securities purchased under agreements to resell $ 4,083 5.41 % $ 165 $ 4,422 5.04 % $ 169 Trading assets 5,029 8.73 329 8,831 7.60 503 Available-for-sale securities(2) 26,593 5.39 1,075 27,160 5.24 1,068 Loans held for sale 24,924 6.59 1,232 26,659 6.45 1,292 Loans held in portfolio: Loans secured by real estate: Home loans(3)(4) 95,194 6.46 4,611 122,232 5.76 5,282 Home equity loans and lines of credit(4) 54,988 7.57 3,114 52,068 7.26 2,830 Subprime mortgage channel(5) 20,389 6.70 1,025 19,939 6.14 918 Home construction(6) 2,053 6.72 103 2,062 6.41 99 Multi-family 29,768 6.61 1,476 26,388 6.19 1,226 Other real estate 7,011 7.02 368 5,482 6.85 284 Total loans secured by real estate 209,403 6.82 10,697 228,171 6.22 10,639 Consumer: Credit card 10,443 10.78 842 8,442 11.16 704 Other 251 13.37 25 499 10.84 40 Commercial 1,910 7.98 114 1,925 6.67 97 Total loans held in portfolio 222,007 7.02 11,678 239,037 6.41 11,480 Other 3,585 5.01 134 5,191 4.74 185 Total interest-earning assets 286,221 6.81 14,613 311,300 6.30 14,697 Noninterest-earning assets: Mortgage servicing rights 6,665 8,151 Goodwill 9,054 8,313 Other assets 20,813 19,546 Total assets $ 322,753 $ 347,310 Liabilities Interest-bearing liabilities: Deposits: Interest-bearing checking deposits $ 30,216 2.50 566 $ 37,615 2.59 728 Savings and money market deposits 57,079 3.31 1,413 47,367 2.81 997 Time deposits 85,520 4.95 3,166 80,970 4.42 2,695 Total interest-bearing deposits 172,815 3.98 5,145 165,952 3.55 4,420 Federal funds purchased and commercial paper 2,999 5.43 122 7,537 4.92 279 Securities sold under agreements to repurchase 9,698 5.40 392 16,294 4.95 612 Advances from Federal Home Loan Banks 30,740 5.38 1,237 60,197 4.84 2,203 Other 37,782 5.61 1,586 26,901 5.23 1,060 Total interest-bearing liabilities 254,034 4.46 8,482 276,881 4.11 8,574 Noninterest-bearing sources: Noninterest-bearing deposits 32,533 34,179 Other liabilities 9,222 8,445 Minority interests 2,686 1,497 Stockholders' equity 24,278 26,308 Total liabilities and stockholders' equity $ 322,753 $ 347,310 Net interest spread and net interest income 2.35 $ 6,131 2.19 $ 6,123 Impact of noninterest-bearing sources 0.50 0.45 Net interest margin 2.85 2.64 (1) Nonaccrual assets and related income, if any, are included in their respective categories. (2) The average balance and yield are based on average amortized cost balances. (3) Capitalized interest recognized in earnings that resulted from negative amortization within the Option ARM portfolio totaled $1.05 billion and $735 million for the nine months ended September 30, 2007 and September 30, 2006. (4) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (5) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio. (6) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. WM-11 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Change from June 30, 2007 Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, to Sept. 30, 2007 2007 2007 2007 2006 2006 Deposits Retail deposits: Checking deposits: Noninterest bearing $ (421 ) $ 23,721 $ 24,142 $ 24,400 $ 22,838 $ 22,466 Interest bearing (2,315 ) 27,277 29,592 31,523 32,723 33,761 Total checking deposits (2,736 ) 50,998 53,734 55,923 55,561 56,227 Savings and money market deposits (257 ) 43,360 43,617 44,058 41,943 39,481 Time deposits(1) 2,600 50,740 48,140 47,262 46,821 47,361 Total retail deposits (393 ) 145,098 145,491 147,243 144,325 143,069 Commercial business and other deposits (2,650 ) 16,536 19,186 17,741 15,175 15,831 Brokered deposits: Consumer 331 17,484 17,153 18,995 22,299 22,430 Institutional (2,918 ) 8,107 11,025 17,256 22,339 18,236 Custodial and escrow deposits(2) (1,470 ) 7,055 8,525 8,974 9,818 11,316 Total deposits $ (7,100 ) $ 194,280 $ 201,380 $ 210,209 $ 213,956 $ 210,882 (1) Weighted average remaining maturity of time deposits was 7 months at September 30, 2007, 8 months at June 30, 2007, 9 months at March 31, 2007 and December 31, 2006 and 10 months at September 30, 2006. (2) Substantially all custodial and escrow deposits reside in noninterest-bearing checking accounts. Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, 2007 2007 2007 2006 2006 Retail Deposit Accounts (number of accounts) Noninterest bearing checking 10,824,548 10,449,887 9,983,313 9,611,706 9,403,072 Interest bearing checking 1,334,902 1,399,203 1,459,534 1,503,365 1,532,215 Savings and money market 7,087,311 6,936,870 6,708,784 6,525,772 6,379,068 Total transaction accounts, end of period(1) 19,246,761 18,785,960 18,151,631 17,640,843 17,314,355 Net change in noninterest bearing checking accounts 374,661 466,574 371,607 208,634 339,614 Net change in checking accounts 310,360 406,243 327,776 179,784 307,433 (1) Transaction accounts include retail checking, small business checking, retail savings and small business savings. Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, 2007 2007 2007 2006 2006 Retail Banking Stores Stores, beginning of period 2,235 2,228 2,225 2,225 2,201 Stores opened during the quarter 10 11 6 81 (1) 25 Stores closed during the quarter (33 ) (4 ) (3 ) (81 ) (1 ) Stores, end of period 2,212 2,235 2,228 2,225 2,225 (1) Includes 26 retail banking stores acquired through the merger with Commercial Capital Bancorp. WM-12 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, 2007 2007 2007 2006 2006 Loan Volume Home loans: Short-term adjustable-rate loans(1): Option ARMs $ 5,865 $ 7,888 $ 7,777 $ 9,487 $ 11,601 Other ARMs 111 22 36 13 42 Total short-term adjustable-rate loans 5,976 7,910 7,813 9,500 11,643 Medium-term adjustable-rate loans(2) 10,177 14,953 13,567 17,323 16,707 Fixed-rate loans 6,176 8,172 8,824 7,351 8,818 Total home loan volume 22,329 31,035 30,204 34,174 37,168 Home equity loans and lines of credit 9,835 9,880 8,319 8,098 8,498 Home construction(3) 483 426 298 298 269 Multi-family 2,856 3,067 2,663 2,977 2,186 Other real estate 1,285 1,246 1,080 1,182 983 Total loans secured by real estate(4) 36,788 45,654 42,564 46,729 49,104 Consumer(5) 6 20 26 23 26 Commercial 276 356 289 274 238 Total loan volume $ 37,070 $ 46,030 $ 42,879 $ 47,026 $ 49,368 Loan Volume by Channel Retail $ 22,520 $ 25,094 $ 21,809 $ 23,594 $ 21,776 Wholesale 13,387 16,545 14,853 16,834 15,427 Purchased 1,163 4,391 6,217 6,398 11,560 Correspondent - - - 200 605 Total loan volume by channel $ 37,070 $ 46,030 $ 42,879 $ 47,026 $ 49,368 Refinancing Activity(6) Home loan refinancing $ 14,722 $ 22,637 $ 22,552 $ 25,060 $ 23,993 Home equity loans and lines of credit and consumer 143 157 550 599 689 Home construction loans 30 121 276 283 254 Multi-family and other real estate 1,225 1,378 1,131 2,240 1,398 Total refinancing $ 16,120 $ 24,293 $ 24,509 $ 28,182 $ 26,334 (1) Short-term is defined as adjustable-rate loans that reprice within one year. (2) Medium-term is defined as adjustable-rate loans that reprice after one year. (3) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (4) Includes mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name of $483 million, $2.45 billion, $3.48 billion, $6.07 billion and $9.40 billion for the three months ended September 30, 2007, June 30, 2007, March 31, 2007, December 31, 2006 and September 30, 2006. (5) Excludes credit card loan volume. (6) Includes loan refinancing entered into by both new and pre-existing loan customers. WM-13 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Nine Months Ended Sept. 30, Sept. 30, 2007 2006 Loan Volume Home loans: Short-term adjustable-rate loans(1): Option ARMs $ 21,530 $ 33,106 Other ARMs 170 3,372 Total short-term adjustable-rate loans 21,700 36,478 Medium-term adjustable-rate loans(2) 38,697 47,613 Fixed-rate loans 23,171 40,119 Total home loan volume 83,568 124,210 Home equity loans and lines of credit 28,034 24,055 Home construction(3) 1,206 1,183 Multi-family 8,585 6,450 Other real estate 3,611 2,486 Total loans secured by real estate(4) 125,004 158,384 Consumer(5) 52 111 Commercial 922 814 Total loan volume $ 125,978 $ 159,309 Loan Volume by Channel Retail $ 69,423 $ 67,344 Wholesale 44,785 47,668 Purchased 11,770 30,911 Correspondent - 13,386 Total loan volume by channel $ 125,978 $ 159,309 Refinancing Activity(6) Home loan refinancing $ 59,911 $ 77,529 Home equity loans and lines of credit and consumer 851 1,066 Home construction loans 426 1,026 Multi-family and other real estate 3,734 4,173 Total refinancing $ 64,922 $ 83,794 (1) Short-term is defined as adjustable-rate loans that reprice within one year. (2) Medium-term is defined as adjustable-rate loans that reprice after one year. (3) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (4) Includes mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name of$6.42 billion and $24.69 billion for the nine months ended September 30, 2007 and September 30, 2006. (5) Excludes credit card loan volume. (6) Includes loan refinancing entered into by both new and pre-existing loan customers. WM-14 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Change from June 30, 2007 Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, to Sept. 30, 2007 2007 2007 2007 2006 2006 Loans Held in Portfolio Loans secured by real estate: Home: Short-term adjustable-rate loans(1): Option ARMs(2) $ 4,403 $ 57,858 $ 53,455 $ 58,130 $ 63,557 $ 67,142 Other ARMs (2,826 ) 10,712 13,538 13,501 15,091 16,375 Total short-term adjustable-rate loans 1,577 68,570 66,993 71,631 78,648 83,517 Medium-term adjustable-rate loans(3) 13,115 42,762 29,647 29,924 29,774 47,740 Fixed-rate loans 2,308 11,813 9,505 9,506 9,782 9,928 Total home loans 17,000 123,145 106,145 111,061 118,204 141,185 Home equity loans and lines of credit 3,200 61,831 58,631 56,123 54,924 54,364 Home construction(4) 52 2,110 2,058 2,071 2,082 2,077 Multi-family 1,541 30,831 29,290 29,515 30,161 27,407 Other real estate 1,456 8,335 6,879 6,728 6,745 5,869 Total loans secured by real estate(5) 23,249 226,252 203,003 205,498 212,116 230,902 Consumer: Credit card (1,122 ) 8,791 9,913 9,490 10,861 8,807 Other (19 ) 224 243 261 276 281 Commercial 30 1,865 1,835 1,772 1,707 1,775 Total loans held in portfolio(6) 22,138 237,132 214,994 217,021 224,960 241,765 Less: allowance for loan and lease losses (329 ) (1,889 ) (1,560 ) (1,540 ) (1,630 ) (1,550 ) Total loans held in portfolio, net $ 21,809 $ 235,243 $ 213,434 $ 215,481 $ 223,330 $ 240,215 (1) Short-term adjustable-rate loans reprice within one year. (2) The total amount by which the unpaid principal balance of Option ARM loans exceeded their original principal amount was $1.50 billion, $1.30 billion, $1.12 billion, $888 million and $681 million at September 30, 2007, June 30, 2007, March 31, 2007, December 31, 2006 and September 30, 2006. (3) Medium-term adjustable-rate loans reprice after one year. (4) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (5) Includes subprime mortgage channel loans, comprising mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio as follows: Subprime Mortgage Channel Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, 2007 2007 2007 2006 2006 Home loans $ 17,285 $ 17,602 $ 17,610 $ 18,725 $ 20,083 Home equity loans and lines of credit 2,711 2,855 2,749 2,042 1,522 Total $ 19,996 $ 20,457 $ 20,359 $ 20,767 $ 21,605 (6) Includes net unamortized deferred loan origination costs of $1.33 billion, $1.33 billion, $1.43 billion, $1.48 billion and $1.61 billion at September 30, 2007, June 30, 2007, March 31, 2007, December 31, 2006 and September 30, 2006. WM-15 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Weighted Weighted Weighted Change from Average Average Average June 30, 2007 Sept. 30, Coupon June 30, Coupon Sept. 30, Coupon to Sept. 30, 2007 2007 Rate 2007 Rate 2006 Rate Selected Loans Secured by Real Estate Home loans held in portfolio: Short-term adjustable-rate loans(1): Option ARMs $ 4,403 $ 57,858 7.62 % $ 53,455 7.74 % $ 67,142 7.13 % Other ARMs (2,826 ) 10,712 7.74 13,538 7.28 16,375 7.01 Total short-term adjustable-rate loans 1,577 68,570 7.64 66,993 7.65 83,517 7.11 Medium-term adjustable-rate loans(2) 13,115 42,762 6.30 29,647 5.99 47,740 5.72 Fixed-rate loans 2,308 11,813 6.74 9,505 6.71 9,928 6.59 Total home loans held in portfolio 17,000 123,145 7.09 106,145 7.10 141,185 6.60 Home equity loans and lines of credit: Short-term (Prime-based or treasury-based)(1) 1,451 36,446 8.06 34,995 8.47 35,831 8.40 Fixed-rate loans 1,749 25,385 7.69 23,636 7.68 18,533 7.16 Total home equity loans and lines of credit 3,200 61,831 7.91 58,631 8.15 54,364 7.98 Multi-family loans held in portfolio: Short-term adjustable-rate loans(1): Option ARMs (569 ) 7,081 7.25 7,650 7.28 8,967 6.95 Other ARMs (614 ) 7,296 6.77 7,910 6.77 5,858 6.94 Total short-term adjustable-rate loans (1,183 ) 14,377 7.01 15,560 7.02 14,825 6.95 Medium-term adjustable-rate loans(2) 2,701 14,591 6.03 11,890 5.93 10,906 5.59 Fixed-rate loans 23 1,863 6.31 1,840 6.35 1,676 6.45 Total multi-family loans held in portfolio 1,541 30,831 6.50 29,290 6.53 27,407 6.38 Total selected loans held in portfolio secured by real estate(3) 21,741 215,807 7.24 194,066 7.33 222,956 6.90 Loans held for sale(4) (12,772 ) 6,227 6.36 18,999 6.39 23,387 6.64 Total selected loans secured by real estate $ 8,969 $ 222,034 7.21 $ 213,065 7.25 $ 246,343 6.88 (1) Short-term adjustable-rate loansreprice within one year. (2) Medium-term adjustable-rate loans reprice after one year. (3) At September 30, 2007, June 30, 2007 and September 30, 2006, adjustable-rate loans with lifetime caps were $175.21 billion, $158.24 billion and $190.36 billion with a lifetime weighted average cap rate of 12.44%, 12.96% and 12.13%. (4) Excludes credit card and student loans. June 30, 2007 Dec. 31, 2006 to Sept. 30, 2007 to Sept. 30, 2007 Rollforward of Loans Held for Sale Balance, beginning of period $ 19,327 $ 44,970 Mortgage loans originated, purchased and transferred from held in portfolio 14,370 73,948 Mortgage loans transferred to held in portfolio (17,004 ) (19,677 ) Mortgage loans sold and other(1) (10,138 ) (92,768 ) Net change in consumer loans held for sale 1,031 1,113 Balance, end of period $ 7,586 $ 7,586 Rollforward of Home Loans Held in Portfolio Balance, beginning of period $ 106,145 $ 118,204 Loans originated, purchased and transferred from held for sale 25,727 36,012 Loan payments, transferred to held for sale and other (8,727 ) (31,071 ) Balance, end of period $ 123,145 $ 123,145 (1) The unpaid principal balance ("UPB") of home loans sold was $9.03 billion and $84.58 billion for the three and nine months ended September 30, 2007. WM-16 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Detail of Revenue from Sales and Servicing of Home Mortgage Loans Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, 2007 2007 2007 2006 2006 Gain (loss) from home mortgage loans and originated mortgage-backed securities,net of hedging and risk management instruments(1): Gain (loss) from home mortgage loans and originated mortgage-backed securities $ (169 ) $ 66 $ 149 $ 64 $ 206 Revaluation gain (loss) from derivatives economically hedging loans held for sale (53 ) 126 (54 ) 91 (87 ) Gain (loss) from home mortgage loans and originated mortgage-backed securities,net of hedging and risk management instruments (222 ) 192 95 155 119 Home mortgage loan servicing revenue (expense): Home mortgage loan servicing revenue(2) 516 526 514 497 525 Change in MSR fair value due to payments on loans and other (351 ) (401 ) (356 ) (375 ) (410 ) Net mortgage loan servicing revenue 165 125 158 122 115 Change in MSR fair value due to valuation inputs or assumptions (201 ) 530 (96 ) (80 ) (469 ) Revaluation gain (loss) from derivatives economically hedging MSR 419 (547 ) (32 ) (33 ) 353 Home mortgage loan servicing revenue (expense), net ofMSR valuation changes and derivative risk management instruments 383 108 30 9 (1 ) Total revenue from sales and servicing of home mortgage loans $ 161 $ 300 $ 125 $ 164 $ 118 Nine Months Ended Detail of Revenue from Sales and Servicing of Home Mortgage Loans Sept. 30, Sept. 30, 2007 2006 Gain from home mortgage loans and originated mortgage-backed securities, net of hedging and risk management instruments(1): Gain from home mortgage loans and originated mortgage-backed securities $ 45 $ 563 Revaluation gain from derivatives economically hedging loans held for sale 20 17 Gain from home mortgage loans and originated mortgage-backed securities, net of hedging and risk management instruments 65 580 Home mortgage loan servicing revenue: Home mortgage loan servicing revenue(2) 1,557 1,683 Change in MSR fair value due to payments on loans and other (1,109 ) (1,279 ) Net mortgage loan servicing revenue 448 404 Change in MSR fair value due to valuation inputs or assumptions 233 379 Revaluation loss from derivatives economically hedging MSR (160 ) (603 ) Adjustment to MSR fair value for MSR sale - (157 ) Home mortgage loan servicing revenue, net ofMSR valuation changes and derivative risk management instruments 521 23 Total revenue from sales and servicing of home mortgage loans $ 586 $ 603 (1) Originated mortgage-backed securities represent available-for-sale securities retained on the balance sheet subsequent to the securitization of mortgage loans that were originated by the Company. (2) Includes contractually specified servicing fees (net of guarantee fees paid to government housing-sponsored enterprises, where applicable), late charges and loan pool expenses (the shortfall of the scheduled interest required to be remitted to investors and that which is collected from borrowers upon payoff). WM-17 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, 2007 2007 2007 2006 2006 MSR Valuation and Risk Management: Change in MSR fair value due to valuation inputs or assumptions $ (201 ) $ 530 $ (96 ) $ (80 ) $ (469 ) Gain (loss) on MSR risk management instruments: Revaluation gain (loss) from derivatives 419 (547 ) (32 ) (33 ) 353 Revaluation gain (loss) from certain trading securities 4 (4 ) 4 (5 ) 39 Loss from certain available-for-sale securities - (1 ) Total gain (loss) on MSR risk management instruments 423 (551 ) (28 ) (38 ) 391 Total changes in MSR valuation and risk management $ 222 $ (21 ) $ (124 ) $ (118 ) $ (78 ) Nine Months Ended Sept. 30, Sept. 30, 2007 2006 MSR Valuation and Risk Management(1): Change in MSR fair value due to valuation inputs or assumptions $ 233 $ 379 Loss on MSR risk management instruments: Revaluation loss from derivatives (160 ) (603 ) Revaluation gain (loss) from certain trading securities 4 (50 ) Loss from certain available-for-sale securities - (1 ) Total loss on MSR risk management instruments (156 ) (654 ) Total changes in MSR valuation and risk management $ 77 $ (275 ) (1) Excludes $157 million downward adjustment to MSR fair value recognized in the nine months ended September 30, 2006. WM-18 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, 2007 2007 2007 2006 2006 Rollforward of Mortgage Servicing Rights(1) Balance, beginning of period $ 7,231 $ 6,507 $ 6,193 $ 6,288 $ 9,162 Home loans: Additions 116 592 760 357 533 Change in MSR fair value due to payments on loans and other (351 ) (401 ) (356 ) (375 ) (410 ) Change in MSR fair value due to valuation inputs or assumptions (201 ) 530 (96 ) (80 ) (469 ) Sale of MSR - - - 1 (2,527 ) Net change in commercial real estate MSR (1 ) 3 6 2 (1 ) Balance, end of period $ 6,794 $ 7,231 $ 6,507 $ 6,193 $ 6,288 Rollforward of Mortgage Loans Serviced for Others Balance, beginning of period $ 474,867 $ 467,782 $ 444,696 $ 439,208 $ 570,352 Home loans: Additions 8,700 29,949 44,550 25,833 29,899 Sale of servicing - (141,842 ) Loan payments and other (20,716 ) (24,213 ) (22,469 ) (20,744 ) (19,288 ) Net change in commercial real estate loans 585 1,349 1,005 399 87 Balance, end of period $ 463,436 $ 474,867 $ 467,782 $ 444,696 $ 439,208 Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, 2007 2007 2007 2006 2006 Total Servicing Portfolio Mortgage loans serviced for others $ 463,436 $ 474,867 $ 467,782 $ 444,696 $ 439,208 Consumer loans serviced for others 16,078 14,745 13,645 12,415 13,112 Servicing on retained MBS without MSR 980 1,023 1,082 1,140 1,199 Servicing on owned loans 232,392 218,122 226,217 251,766 245,925 Subservicing portfolio 418 439 465 84,797 137,089 Total servicing portfolio $ 713,304 $ 709,196 $ 709,191 $ 794,814 $ 836,533 September 30, 2007 Unpaid Weighted Principal Average Balance Servicing Fee (in basis points, Mortgage Loans Serviced for Others by Loan Type annualized) Agency $ 247,878 31 Private 183,409 57 Subprime mortgage channel-home 32,149 51 Total mortgage loans serviced for others(2) $ 463,436 43 (1) MSR as a percentage of mortgage loans serviced for others was 1.47%, 1.52%, 1.39%, 1.39% and 1.43% at September 30, 2007, June 30, 2007, March 31, 2007, December 31, 2006 and September 30, 2006. (2) Weighted average coupon rate was 6.33% at September 30, 2007. WM-19 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, 2007 2007 2007 2006 2006 Allowance for Loan and Lease Losses Balance, beginning of quarter $ 1,560 $ 1,540 $ 1,630 $ 1,550 $ 1,663 Allowance transferred to loans held for sale (217 ) (81 ) (148 ) (158 ) (125 ) Allowance acquired through business combinations/other - - 7 30 - Provision for loan and lease losses 967 372 234 344 166 2,310 1,831 1,723 1,766 1,704 Loans charged off: Loans secured by real estate: Home loans(1) (52 ) (21 ) (35 ) (16 ) (12 ) Home equity loans and lines of credit(1) (104 ) (55 ) (29 ) (13 ) (8 ) Subprime mortgage channel(2) (146 ) (103 ) (40 ) (52 ) (47 ) Home construction(3) - (1 ) - (4 ) (3 ) Other real estate (1 ) (1 ) - (1 ) (2 ) Total loans secured by real estate (303 ) (181 ) (104 ) (86 ) (72 ) Consumer: Credit card (120 ) (106 ) (96 ) (68 ) (98 ) Other (2 ) (2 ) (3 ) (3 ) (3 ) Commercial (20 ) (15 ) (9 ) (9 ) (6 ) Total loans charged off (445 ) (304 ) (212 ) (166 ) (179 ) Recoveries of loans previously charged off: Loans secured by real estate: Home loans(1) 1 1 1 - - Home equity loans and lines of credit(1) 3 3 3 2 2 Subprime mortgage channel(2) 1 11 1 4 - Other real estate 2 - Total loans secured by real estate 7 15 5 6 2 Consumer: Credit card 14 15 16 18 16 Other - - 6 3 4 Commercial 3 3 2 3 3 Total recoveries of loans previously charged off 24 33 29 30 25 Net charge-offs (421 ) (271 ) (183 ) (136 ) (154 ) Balance, end of quarter $ 1,889 $ 1,560 $ 1,540 $ 1,630 $ 1,550 Net charge-offs (annualized) as a percentage of average loans held in portfolio 0.74 % 0.50 % 0.33 % 0.23 % 0.26 % Allowance as a percentage of loans held in portfolio 0.80 0.73 0.71 0.72 0.64 (1) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (2) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio. (3) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. WM-20 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, 2007 2007 2007 2006 2006 Nonperforming Assets Nonaccrual loans(1)(2): Loans secured by real estate: Home loans(3) $ 1,452 $ 991 $ 690 $ 640 $ 568 Home equity loans and lines of credit(3) 533 378 297 231 162 Subprime mortgage channel(4) 2,356 1,707 1,503 1,283 1,121 Home construction(5) 44 47 41 27 35 Multi-family 120 69 60 46 31 Other real estate 49 52 52 51 53 Total nonaccrual loans secured by real estate 4,554 3,244 2,643 2,278 1,970 Consumer 1 1 1 1 1 Commercial 22 30 28 16 16 Total nonaccrual loans held in portfolio 4,577 3,275 2,672 2,295 1,987 Foreclosed assets(6) 874 750 587 480 405 Total nonperforming assets(7) $ 5,451 $ 4,025 $ 3,259 $ 2,775 $ 2,392 Total nonperforming assets as a percentage of total assets 1.65 % 1.29 % 1.02 % 0.80 % 0.69 % (1) Nonaccrual loans held for sale, which are excluded from the nonaccrual balances presented above, were $7 million, $171 million, $195 million, $185 million and $129 million at September 30, 2007, June 30, 2007, March 31, 2007, December 31, 2006 and September 30, 2006.Loans held for sale are accounted for at lower of aggregate cost or fair value, with valuation changes included as adjustments to noninterest income. (2) Credit card loans are exempt under regulatory rules from being classified as nonaccrual because they are charged off when they are determined to be uncollectible, or by the end of the month in which the account becomes 180 days past due. (3) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (4) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio. (5) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (6) Foreclosed real estate securing Government National Mortgage Association (“GNMA”) loans of $46 million, $49 million, $72 million, $99 million and $129 million at September 30, 2007, June 30, 2007, March 31, 2007, December 31, 2006 and September 30, 2006 have been excluded.These assets are fully collectible as the corresponding GNMA loans are insured by the Federal Housing Administration (“FHA”) or guaranteed by the Department of Veterans Affairs (“VA”). (7) Excludes accruing restructured loans of $287 million, $285 million, $355 million, $330 million and $331 million at September 30, 2007, June 30, 2007, March 31, 2007, December 31, 2006 and September 30, 2006.
